  Case: 1:19-cv-00475 Document #: 13 Filed: 03/11/19 Page 1 of 1 PageID #:23



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

ALI KNOX,

            Plaintiff,

    v.                                                         Case No. 19 C 0475

CHICAGO POLICE OFFICER DAVID SALGADO,
STAR NO. 16347, SERGEANT XAVIER
ELIZONDO,STAR NO. I340, and the CITY OF
CHICAGO,

            Defendants.

                                       STIPULATION TO DISMISS

         IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by their
respective attorneys ofrecord, that this matter has been settled by the pa~~ties and, therefore, this cause
should be dismissed with prejudice and with each party bearing its own casts and attorneys' fees.



                                                             Respectfully submitted,



              ~
              ~                                               CITY OF CHICAGO
 Jonath n R. Ksiazek                                          a Municipal Corporation
   t~or ey for Plaintiff, Ali Knox
 Ed Fox &Associates, Ltd.                                     EDWARD N. SISKEL
 300 West Adams Street, Suite 330                             Corporation Counsel
 Chicago, Illinois 60606                                      Attorney for City of Chica o
(312)345-8877
 Attorney No.(j  P ?,9~~                                     BY:
 DATE: 3/tl~l~                                                Kevin ovellette
                                                              Deputy Corporation Counsel
                                                              30 North LaSalle Street, Suite 900
                                                              Chicago, Illinois 60602
                                                             (312)744-4883
                                                              Attorney No 6 3384
                                                              DATE:       l~
